Citation Nr: 9924748	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to 
September 1945.



The claims file contain a report of an unappealed rating 
decision dated in September 1990 wherein entitlement to 
service connection for a left knee disability was denied.

The current appeal arose from an August 1995 rating decision 
of the Department of veterans Affairs (VA) Regional Office 
(RO) on Phoenix, Arizona.  The RO determined than new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left knee disability.  

In June 1996, the RO reopened the veteran's claim of 
entitlement to service connection for a left knee disability, 
but denied service connection on a de novo review of the 
evidentiary record.  The Board of Veterans' Appeals (Board) 
does not have jurisdiction to consider the merits of a 
finally disallowed claim unless it determines that new and 
material evidence has been submitted.  

The Board must make a determination on this question 
independent of any determinations made by the RO.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  Therefore, the issue on appeal 
is more properly characterized as whether new and material 
evidence has been presented to reopen a claim of service 
connection for a left knee disability.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left knee disability when it issued an unappealed rating 
decision in September 1990.

2.  The evidence received since the final, unappealed 
September 1990 rating decision does not bear directly or 
substantially upon the issue at hand, is essentially 
duplicative or cumulative, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the September 1990 rating decision 
wherein the RO denied the claim of service connection for a 
left knee disability is not new and material, and the claim 
for that benefit has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ C.F.R. §§ 3.104, 3.156, 
20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record which was of record at the time of the 
September 1990 rating decision wherein the RO denied 
entitlement to service connection for a left knee injury is 
reported in pertinent part below.

Service medical records show that the entrance examination 
conducted in December 1942, noted a healed scar, left knee, 
non symptomatic.  An X-ray of the veteran's left knee was 
taken in August 1941 which showed an old injury to left knee, 
existed prior to service.  In October 1944, the veteran was 
seen with complaints of pain in both knees.  It was noted 
that he gave a history of injuries to the left knee in 1941 
by a fall from a wagon and an automobile accident.  He also 
reported that it took the left knee a long time to heel.  He 
reported pain with such activities as running and jumping.  
There was no instability or locking reported.  

On examination there was a somewhat tender scar over the 
upper end of the patella.  The examiner noted that he did not 
feel that there was any serious difficulty with the left 
knee.  The examiner noted only slight discomfort of the knee.  
The veteran was seen again in December 1944.  At that time, 
he reported a history of trouble with his knees since 
childhood.  He reported that his knees bothered him most when 
it was damp.  He injured his knee again during a mid air 
collision between two B-24's.  


On examination, there was good motion with both knees.  X-ray 
examination failed to disclose any abnormality.  There were 
no musculoskeletal defects noted on the September 1945 
separation examination.  

Private medical records from Medical Centers dated in 
September 1988 show that the veteran was treated for his left 
knee disability.  It was noted that the veteran had marked 
degenerative arthritis of the left knee.  

In an October 1988 statement, B. B., M.D., reported that he 
had treated the veteran for left knee pain in September 1985.  
He reported that the veteran had undergone arthroscopic 
surgery of the left knee in 1981.  He also reported that in 
February 1986 he performed additional arthroscopic surgery of 
the veteran's left knee.  It was noted that post-operatively, 
the veteran had some improvement but continued to experience 
pain.  In March 1987, the left knee problem was considered 
stationary with functional limitations.  There was a 
possibility of that the veteran would require total knee 
replacement in the future.  

In a September 1990 rating decision, the RO denied service 
connection for a left knee disability.  The RO determined 
that there was evidence of a left knee injury prior to 
service with no clear evidence of aggravation due to active 
service.  The veteran did not file a timely substantive 
appeal.  The evidence received since the RO's September 1990 
decision is reported in pertinent part below.

In a September 1990 statement, two of the veteran's fellow 
soldiers acknowledged that while in flight on an aerial 
combat mission in April 1944, a serious air collision 
occurred.  As a result of the collision, the veteran's left 
knee became heavily bruised that caused problems afterwards.  
It was reported that first aide was administered to the 
veteran after an emergency landing.  Subsequently he was 
taken to the hospital.  

VA outpatient treatment records dated in January 1994 show 
that the veteran was seen with complaints of pain in the left 
knee.  In January 1995, the veteran was seen again for left 
knee pain.  On examination, there was full range of motion.  
There was no warmth or acute swelling.  There was a negative 
drawer sign.  

In a September 1996 statement, L.C., R.N.P. for VA reported 
that the veteran's X-rays showed degenerative disease 
especially of the left knee.  There was very little cartilage 
in the left knee.  The veteran's knee was noted to be quite 
painful.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency of original 
jurisdiction shall be final and binding on all field offices 
of the Department of Veterans Affairs as to conclusion based 
on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such provides 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).


If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991& Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).


A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. Only such conditions as are recorded 
in examination reports are to be considered as noted. 38 
C.F.R. § 3.304(b) (1998).

A history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).


Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998

Analysis

The veteran seeks to reopen his claim for service connection 
for a left knee disability which the RO denied when it issued 
an unappealed final decision in September 1990.  When a claim 
is finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105;  38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

Since the last prior denial, a buddy statement and VA 
outpatient treatment records have been added to the record.

Service connection for a left knee disability was denied in 
September 1990 on the basis that the disability existed prior 
to service and there was no clear evidence of aggravation due 
to service.  The September 1990 statement submitted by the 
veteran's fellow soldiers acknowledged that the veteran 
sustained bruises to his left knee in an air crash.  

While this evidence is new to the extent that it was not 
previously of record, it is not material to reopen the claim 
in view of the fact that the service medical records had 
already extensively documented the veteran's left knee injury 
secondary to an air crash.

The Board finds that September 1990 buddy statement is in 
essence cumulative of evidence which was previously of record 
and does not address the specified basis of the previous 
September 1990 denial wherein the RO determined that the 
veteran had already sustained injury to the left knee prior 
to service, and there was no aggravation of the preexisting 
left knee disorder shown when the veteran was examined for 
separation in September 1945.

The same may be said for the VA treatment reports and 
statement from a VA nurse.  This evidence is essentially 
cumulative of evidence previously of record as it merely 
pertains to post service treatment for left knee 
symptomatology with no competent medical opinion or otherwise 
other evidence addressing whether the veteran's preexisting 
left knee disorder was aggravated by his period of active 
service.

As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a left knee disability, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left knee disability, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

